Citation Nr: 1506132	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-04 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a separate compensable disability rating for service-connected diabetic nephropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) regional office (RO) in Pittsburgh, Pennsylvania.  

In September 2012, the issue of entitlement to a separate compensable disability rating for service-connected diabetic nephropathy was remanded by the Board for additional development, to include scheduling the Veteran for a new VA examination to ascertain the severity of his disability.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in February 2013.  


FINDINGS OF FACT

1.  The Veteran's diabetic nephropathy is exhibited by recurring albuminuria without hyaline and granular casts.

2.  The Veteran's hypertension is not related to his nephropathy.  


CONCLUSION OF LAW

The criteria for a separate compensable disability rating for service-connected diabetic nephropathy have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b (Diagnostic Code (DC) 7541), 4.120 (DC 7913) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the rating claim decided herein via letters dated in February 2008, June 2008, September 2009, and October 2012.  The Board finds that the June 2008, September 2009, and October 2012 letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flore, supra.  Thus, the Board finds that the duty-to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, and lay statements from the Veteran.  Particularly, the record shows that the Veteran was afforded a VA examination to determine the state of his disability in October 2012.  The Board finds that the October 2012 VA examination provides findings necessary to determine the state of the Veteran's diabetic nephropathy, and thus complies with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).   Finally, the Veteran has not identified any outstanding evidence and the Board is aware of none.  Thus, the Board finds that VA has satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2014).

The Veteran is currently service connected for diabetes mellitus with mild nephropathy and erectile dysfunction, evaluated as 20 percent disabling under 38 C.F.R. § 4.120 (DC 7913).  The Veteran seeks entitlement to a separate compensable disability rating for his nephropathy.

Compensable complications of diabetes may be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation for diabetes mellitus.  Noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.120, DC 7913, note 1 (2014).  

If evaluated separately, renal involvement in diabetes mellitus, to include diabetic nephropathy, must be evaluated as a renal dysfunction pursuant to 38 C.F.R. §4.115b, DC 7541 (2014).  A 100 percent rating is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg% [milligrams per 100 milliliters]; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2014).

An 80 percent rating is assigned for renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion.  Id.

A 60 percent rating is assigned for renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  Id. 

A 30 percent rating is assigned for renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id. 

A non-compensable rating is assigned for renal dysfunction where there is albumin and casts with history of acute nephritis; or, hypertension which is non-compensable under Diagnostic Code 7101.  Id. 

Under Diagnostic Code 7101, a 60 percent rating is warranted for diastolic pressure predominantly 130 or more; a 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more; a 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; and a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

A review of the evidence of record reveals that at a VA examination dated October 14, 2005, the Veteran was given a diagnosis of mild nephropathy secondary to diabetes.  VA medical records indicate that in January 2006, the Veteran's albumin was measured as 3.8 gm/dl and his creatinine level was 1.0 mg/dl.  In a VA treatment note dated in August 2006, a diagnosis of diabetic nephropathy was noted with a suggestion that the Veteran should continue to keep his blood pressure below 130/80.  

In March 2008, the Veteran was afforded a VA examination.  The VA examiner noted that the Veteran's records demonstrated some evidence of renal insufficiency "as per an elevated microalbumin urine that was obtained October 14, 2005.  According to his records, [the Veteran] was prescribed an ACE inhibitor, Lisinopril, in 2006 as a preventative measure."  The examiner stated that the Veteran denied any symptoms of renal disease such as pedal edema and did not endorse symptoms of lethargy, weakness, anorexia, or weight loss.  Contemporaneous diagnostic studies showed an elevated microalbumin level of 570.4 with normal BUN and creatine levels.  

Following that examination, the Veteran asserted that his nephropathy had worsened.  In support of that assertion, he submitted VA treatment records noting worsening symptomatology, particularly VA treatment notes dated in April 2008, which indicated that the Veteran had edema in his lower extremities.    

VA test results dated February 19, 2010, revealed the Veteran's albumin level as 3.9 gm/dl and his creatinine level as 1.1 mg/dl.

In October 2012, the Veteran was afforded another VA examination in accordance with the Board's remand.  The resulting examination report shows that the Veteran's only symptom of renal dysfunction was recurring proteinuria (albuminuria).  The VA examiner did not find any signs of edema, anorexia, weight loss, lethargy, weakness, limitation of exertion, marked decrease in function of other organ system, or any other associated symptoms.  The Veteran's diagnostic testing revealed BUN levels of 24mg% and creatinine levels of 1.1mg%.  The Veteran's albumin level was 10.  A spot urine microalbumin/creatinine test showed results of 80.8 H ug/mg Crt.  The VA examiner stated that the Veteran did have hypertension, but found that it was benign essential hypertension not related to diabetes or diabetic nephropathy.  In support of that opinion, the VA examiner referred to the Veteran's normal diagnostic test results.  

In light of the above, the Board finds that the Veteran is not entitled to a separate compensable rating for diabetic nephropathy because his presently diagnosed nephropathy does not meet the criteria for a compensable rating.  

The record shows that the Veteran's only symptom of renal dysfunction is recurring albuminuria.  While such a symptom is considered by a 30 percent rating under the diagnostic code, it must be accompanied by hyaline and granular casts or red blood cells, which the Veteran was not found to have.  His BUN and creatinine levels were normal.  Particularly, the Board notes that the Veteran's creatinine levels have remained stable since first reported in 2006.  While records from 2008 indicate that the Veteran experienced some edema in his legs, the October 2012 VA examiner found no signs of edema.  The Veteran has not exhibited signs of generalized poor health, lethargy, anorexia, weight loss, limitation of exertion, or markedly decreased function of kidney, cardiovascular, or other organ systems.  He does not require dialysis.  Further, while the Veteran was noted to have hypertension, the VA examiner found it to be etiologically unrelated to the Veteran's renal dysfunction.  Therefore, a separate compensable disability rating for nephropathy is not warranted.  See 38 C.F.R. § 4.115a.  

In reaching this conclusion the Board has considered the benefit-of-the-doubt doctrine, but because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, the Board finds that the effects of the Veteran's diabetic nephropathy have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a separate compensable disability rating for service-connected diabetic nephropathy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


